Case 19-11278-amc   Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                             Document     Page 1 of 8
Case 19-11278-amc   Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                             Document     Page 2 of 8
Case 19-11278-amc   Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                             Document     Page 3 of 8
Case 19-11278-amc   Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                             Document     Page 4 of 8
Case 19-11278-amc   Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                             Document     Page 5 of 8
Case 19-11278-amc     Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                               Document     Page 6 of 8

     Charles G. Wohlrab                     08/21/2020




      Jack Miller                          08/24/2020
                                       No objection to stipulation
Case 19-11278-amc   Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                             Document     Page 7 of 8




                                        August 28
Case 19-11278-amc   Doc 51   Filed 08/28/20 Entered 08/28/20 11:49:07   Desc Main
                             Document     Page 8 of 8




                                                      Charles G. Wohlrab
